



COURT OF APPEAL FOR ONTARIO

CITATION:
2176693 Ontario Ltd. v. Cora
    Franchise Group Inc., 2012 ONCA 477

DATE: 20120704

DOCKET: C54931

Goudge, Feldman and Blair JJ.A.

BETWEEN

2176693 Ontario Ltd., Sarah E. Barber, William B.
    Watters, Linda J. Watters, Matthew B. Watters, David W.B. Watters and Michael
    B. Watters

Plaintiffs (Appellants)

and

The Cora Franchise Group Inc., Cora Tsouflidou,
    Nicholas Tsouflidis, Yvan Coupal and David Polny

Defendants (Respondents)

Javad Heydary, for the appellants

Derek Ronde, for the respondents

Heard: June 28, 2012

On appeal from the order of Justice Glenn A. Hainey of
    the Superior Court of Justice, dated December 21, 2011.

APPEAL BOOK ENDORSEMENT

[1]

Whatever other remedies may exist at law, we agree with the motion
    judges reading of s. 6(2). The notice of rescission was provided more than two
    years after the franchise agreement was entered into. It is therefore plain and
    obvious that the claim for statutory rescission cannot succeed.

[2]

The appeal is dismissed. Costs to the respondent of $5000 inclusive of
    disbursements and applicable taxes.


